DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the method of treating retinitis pigmentosa with a retinoic acid receptor agonist in the reply filed on 27 July 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Claims 1-6, 15, 17-23, and 26-36 are pending.
Claims 15, 17-23, and 26-36 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-6 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/JP2018/025122 filed 3 July 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 relating to Japanese national application 2017-131087 filed 4 July 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitcup (WO2005/056010).
Applicants claims are directed to the treatment of retinitis pigmentosa by administering to a patient in need thereof a compound having retinoic acid receptor agonist activity.  Dependent Claims 2-5 narrow the identity of the compound having retinoic acid receptor agonist activity to a retinoid or retinoid-like compound, and more specifically either of tazarotene (Claim 3) or tamibarotene (Claims 4 & 5).  Claim 6 requires that the agent of Claim 1 is administered topically to the eye.
Whitcup describes treating retinitis pigmentosa by administering a therapeutically effective amount of tazarotene by the topical application of such a retinoid to the eye by an eye drop.  (Pg.5, L. 8-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup as applied to Claims 1-3 and 6, in view of Muratake (U.S. PGPub. 2014/0121407).
Whitcup describes treating retinitis pigmentosa by administering a therapeutically effective amount of the retinoic acid receptor agonist tazarotene by the topical application of such a retinoid to the eye by an eye drop.
Whitcup does not, however, describe the tamibarotene of Claims 4 and 5 as a retinoic acid receptor agonist suitable for ophthalmic administration.
Muratake indicates that tamibarotene (recited as “4-[(5,6,7,8-tetrahydro-5,5,8,8-tetramethyl-2-napthalenyl)carbamoyl]benzoic acid (Am80)”) is a retinoic acid receptor agonist, [0007], suitable for use in the treatment of eye diseases, [0030], by topical application via eye drops.  [0031].  
It would have been prima facie obvious to one having ordinary skill in the art to have substituted the tamibarotene of Muratake for the tazarotene Whitcup describes as used to treat retinitis pigmentosa by the topical application of a retinoic acid receptor agonist eye drop.  This is because Muratake indicates that tamibarotene was known at the time of the instant application as a retinoic acid receptor agonist known to be useful in the treatment of ocular diseases by topically applying the drug in the form of an eye drop.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613